Mb. Justice "Wole
delivered tlie opinion of tlie court.
Tins is an appeal from tRe action of tlie Registrar of Property of Caguas refusing to record a deed of partition of property presented to Mm by the succession of Victor Fernán-dez Nava, such succession being composed of the widow Mon-serrate Aponte Jiménez and the children Miguel Francisco Fernández Aponte and Ana María Fernández Aponte represented by her husband Mr. Harrison J ohnson, and the minors Joaquín Hipólito and Amalia Emiliana Fernández Aponte, represented by their counsel Francisco Fernández Nava. The registrar denied the inscription of the deed of partition on seven different grounds. The appellants submit the correctness of the last-named ground and deny the justice of the registrar’s position with respect to the alleged other defects. The first of these defects relates to the failure of the petitioners to distinguish between the paraphernal property of the widow and the property, of the estate. The second defect relates to the failure to include in the inventory the debts which encumbered the community property. The third defect relates to the alleged failure to estimate the property in a correct manner. The fourth defect relates to the question of the *639division of tlie inheritance in proper adequate parts. The fifth defect relates to the fact that two of the heirs were minors and that their interest was opposed to the interest of the mother who had the patria potestas and that, therefore, the accounts of the administration of the deceased as well as the partition and liquidation of the same should have been approved judicially and then made into a protocol by some notary, and that the failure of such approbation implied the nullity of such partition. The sixth defect relates to an alleged mistake in the property adjudicated to the heirs of Da. Ana Fernández Aponte. The registrar of property admitted that he was mistaken with respect to the third alleged defect, and insisted upon the others. We find necessary only to examine the fifth ground for rejecting the inscription, namely, the failure to obtain the judicial approbation of the partition and liquidation of the property wherein minors have a real interest. The appellants admit that this failure to obtain judicial approbation is a defect, but they allege that it is a remediable defect. We cannot agree with the appellants that the necessity for the judicial approbation is a mere external formal requirement. The idea of the law in requiring partitions and inventories to be approved by the court, is to see . that no injury shall be done to minors. No partition is effective until such approval is obtained and the authority conferred by the court. The registrar very well points out that the minors having no authority to consent by themselves, the judicial approbation is a necessary formality to the validity of a contract of partition. We must hold that this defect was not remediable. As this was a nonremediable defect it was unnecessary for the registrar of property to have passed upon the other questions, as they would have to be passed on by the court when the contract of partition would be submitted to it. All the questions about paraphernal property or division of the estate and the like would in a similar manner *640have to be passed upon by the judge in considering the minor’s interest. For this reason the note of the registrar will have to be affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, MacLeary and del Toro concurred.